AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                                FILED
                                                                                                                    APR 3 0 2019
                                     UNITED STATES DISTRICT COUR �
                                          SOUTHERN DISTRICT OF CALIFORNIA                                CLERK us DISTfH'T COURT
                                                                                                      SOUTHERN DISTRICT'     Cf \
                                                                                                                            ALIFORNIA

                                                                                                      Bl'.
                                                                                                                            '' DEPUTY
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRI                         • �                  .



                                v.                                  (For Offenses Committed On or After November 1, l' ,7


                                                                       Case Number:         18CR4002 l\1MA
          OLIVER FRANCISCO HERRERA (1)

                                                                    DAVID ZUGMAN
                                                                    Defendant's Attorney
USM Number                          71850298

D -
THE DEFENDANT:
IZI    pleaded guilty to count(s)       One of the Information

D      was found guilty on count(s)
    after a olea ofnot guiltv.
Accordingly, the defendant is adjudged guilty ofsuch count(s), which involve the following offense(s):
                                                                                                                         Count
Title & Section                      Nature of Offense                                                                  Nnmber(s)
8 USC 1324(a)(2)(B)(iii);
                                     Bringing in Aliens Without Presentation                                                 1
18 USC 2




       The defendant is sentenced as provided in pages 2 through               4           ofthis judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

 D     The defendant has been found not guilty on count(s)

 IZI   Count(s)    REMAlNING                                  are         dismissed on the motion ofthe United States.

       Assessment: $100.00




 IZI   NT A Assessment*: $5,000.00 WAIVED

       *Justice for Victims ofTrafficking Act of2015, Pub. L. No. 114-22.

 IZI   No fine                  D Forfeiture pursuant to order filed                                                , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                    HON. MICHAEL M. ANELLO
                                                                    UNITED STATES DISTRICT JUDGE
     AO 245B (CASD Rev. 1119) Judgment in a Criminal Case


     DEFENDANT:                OLIVER FRANCISCO            HERRERA (1)                                     Judgment - Page 2 of 4
     CASE NUMBER:              l 8CR4002 MMA


                                                            PROBATION
The defendant is hereby sentenced to probation for a term of:
THREE (3) YEARS


                                               MANDATORY CONDITIONS
1.   The defendant must not commit another federal, state or local crime.
2.   The defendant must not unlawfully possess a controlled substance.
3.    The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
     controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
     two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
     than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           DThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
              risk of future substance abuse. (check if applicable)
4.    DThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. (check if applicable)
5.    DThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    DThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
      applicable)
7.    DThe defendant must participate in an approved program for domestic violence. (check if applicable)
8.    The defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9.    If this judgment imposes a fme, the defendant must pay in accordance with the Fine sheet of this judgment.
10. The defendant must notify the court of any material change in their economic circumstances that might affect their ability
      to pay restitution, fines, or special assessments.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                               18CR4002 MMA
 AO 2458 (CASO Rev. 1119) Judgment in a Criminal Case


 DEFENDANT:                   OLIVER FRANCISCO            HERRERA (I)                                                Judgment - Page 3 of 4
 CASE NUMBER:                 18CR4002 MMA


                                      STANDARD CONDITIONS OF SUPERVISION

As part of the defendant's probation, the defendant must comply with the following standard conditions of supervision.
These conditions are imposed because they establish the basic expectations for the defendant's behavior while on
supervision and identify the minimum tools needed by probation officers to keep informed, report to the court about,
and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within   72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to fmd full­
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.


8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

I 0. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
   anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
   as nunchakus or lasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
   informant without first getting the permission of the court.


12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                         18CR4002 MMA
AO 245B (CASO Rev. 1119) Judgment in a Criminal Case


DEFENDANT:                   OLIVER FRANCISCO HERRERA (I)                                            Judgment - Page 4 of 4
CASE NUMBER:                  18CR4002 MMA




                                      SPECIAL CONDITIONS OF SUPERVISION


     1.       Complete 100 hours of community service in a program approved by the probation officer.



     2.       May enter or reside in the Republic of Mexico with permission of the court or probation officer, and
              comply with both United States and Mexican immigration law requirements.



     3.       Submit your person, property, residence, office or vehicle to a search, conducted by a United States
              Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
          ·   contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
              for revocation; the defendant shall warn any other residents that the premises may be subject to searches
              pursuant to this condition.



     4. Provide complete disclosure of personal and business financial records to the probation officer as
              requested.



     5.       Report all vehicles owned or operated, or in which you have an interest, to the probation officer.



II




                                                                                                         18CR4002 MMA
